DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 12/03/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 23, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the corresponding plurality of anterior digital teeth" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the posterior and/or anterior teeth" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the posterior and/or anterior teeth" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

30 recites the limitation "the corresponding plurality of digital tooth receiving cavities of the digital model" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 13-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1-5 and 13-30 directed to a non-transitory computing device readable medium having instructions stored thereon that would cause the processor of the computing device to “position a plurality of digital bite adjustment structures on a corresponding plurality of digital teeth of a digital model”, “adjust the position of the plurality of digital bite adjustment structures on the corresponding plurality of digital bite adjustment ”, and provide or output a digital model of the jaw that apparently is intended to operate on a generic computing device. The various dependent claims all  add additional instructions to readable medium in regard to manner in which digital elements are digitally modified or digitally adjusted. The “non-transitory computing device readable medium” is within the 35 U.S.C. 101 statutory category of a “product” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).

It is further noted that orthodontists have long practiced their trade/art of determining mentally what prosthetic restorations and treatment plans are needed fora patient and how they are to be shaped and designed—well before the advent of computers — and are most certainly capable of envisioning and mentally determining the treatment plans stages along with shapes and arrangements of dental restorations necessary to accomplish a desired model of jaws to be used in fabrication of aligners.
Step 2B — In regard to claims 1-5 and 13-30, the claimed instructions are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the instructions of the non-transitory computing device readable medium improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic 
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm. The claimed non-transitory computing device readable medium instructions fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 4, 5, 13-18, 20, 21, 23-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotte et al. (US 2003/0207224 A1).
Regarding claims 1, 13, 20, 21, 24, 25, 27, and 29 Lotte discloses a non-transitory device readable medium having instructions stored thereon that are executable by a processor to cause a computing device to perform method steps (the method being performed on a computer with digital modeling and placement, the claim being reasonably broad to read on the computer programing that causes the recited steps in conjunction with inputs from a user, as such inputs would interact with the software’s programming instructions to achieve the method steps, Fig. 2a showing a method, paragraph [0004] disclosing an “improved method”) of correcting a deep bite (paragraph [0032] lines 1-8 disclosing correction of “overbite” which is synonymous with “deep bite” as evidenced by applicant’s specification on pages 2-3 “ a deep bite, which is an acute case of an overbite”), with step of: 
receiving a digital model of a patient’s teeth of a first and second jaw with a deep/overbite malocclusion (paragraph [0032] 1-8 bite correction of over bite and Fig. 2a element elements 72-76, paragraph [0033] lines 1-13 at least disclosing the digitization of maxillary and mandibular dentition) and in response to the receiving:
positioning a plurality of digital bite adjustment structures (fig. 2a elements 79, Fig. 1a elements 52 and 50 itself, the specification fails to disclose the bite adjustment structure as comprising any particular structure as such any prior art which has a structure that adjusts a bite in any way and has a structure which would also be designed to interface with a second jaw in some manner will be deemed to read on the broad term.  Lotte discloses the shell and wedges together for adjusting bite both intra-
generating the digital bite adjustment structures to have a first shape and location specific to the first stage of the treatment plan designed to interface with teeth of a second jaw (Fig. 2c and 2d designing of structures which adjust bite, elements 90/91 and that interface with a second jaw through elements 94/96, paragraph [0035] lines 5-12 disclosing designing each step to move teeth in a jaw in a first stage and also to interface with teeth of a second jaw “when intra-arch tooth movement is desired during inter-arch bite correction” over multiple stages thus each stages intra and inter arrangements being designed) and including an edge where each respective digital bite adjustment structure meets a respective one of the digital teeth (Fig. 2c and 2d each of element 92 and 96  being on a respective tooth of the digital teeth models 90 and 94 and showing an edge where the elements contact the surfaces of the digital teeth such as the straight line of element 91 and the curved line of element 95) and having a surface corresponding to a surface of a physical appliance (Fig. 2c and 2d elements 92 and 96 having outer surfaces that correspond to inner surfaces of elements 52 and 62 in figures 5a after manufacturing of the shells/aligners paragraph [0038] 1-9);
adjusting the digital bite adjustment structures by changing the positions/locations of the plurality of digital bite adjustment structures on the corresponding plurality of digital teeth of the digital model of the first jaw at a second stage of the treatment plan according to changes to the digital model of the first jaw between the first and second stages of movement of a tooth on either jaw by changing the vertical position (paragraph [0035] lines 5-27 disclosing designing each step to move teeth in a jaw in 
outputting/providing the digital model of the first jaw for fabrication of physical appliances corresponding to the first jaw at the first and the second stages of the treatment plan (paragraph [0037] lines 1-7 disclosing the outputting of digital models with the bite correction structures for each stage of treatment to a machine to fabricate models that are then used to form appliances in paragraph [0038] all).
Regarding claims 2, 14, and 15, Lotte further disclose where the program instructions would provide the adjusting further includes changing a shape and attachment location of the plurality of digital bite adjustment structures on the corresponding plurality of digital teeth of the digital model of the  jaw (paragraph [0035] lines 5-12 disclosing the appliance eventually formed from the different stages of the digital model cause intra-arch tooth straightening, thus different stages having different shapes as the tooth movement occurs and the shape of one appliance would no longer apply any force on the tooth, the appliance being a total bite adjustment structure would have different shapes between stages, paragraph [0036] lines 60-62 disclosing different shapes and sizes of wedges, paragraph [0035] lines 27-28 disclosing different positional requirement movements of each tooth including vertically thus requiring a differently positioned bite adjustment structures for each stage, paragraph [0049] lines 1-7 disclosing the different stages further include differently located wedges as required based on how teeth move from one stage to the next).

Regarding claims 16 and 30, Lotte further disclose where the program instructions would provide the adjusting further comprises changing an orientation of the plurality of digital bite adjustment structures on the corresponding plurality of digital teeth of the digital model of the first jaw which would adjust the digital bite adjustment structures formed in a cavity of a tooth receiving cavity of a digital model (paragraph [0035] lines 5-12 disclosing the appliance eventually formed from the different stages of the digital model cause intra-arch tooth straightening, thus different stages having different shapes as the tooth movement occurs and the shape of one appliance would no longer apply any force on the tooth, thus the appliance being a total bite adjustment structure would have different orientations between stages).
Regarding claim 17, Lotte further disclose where the program instructions would provide the adjusting further comprises changing a size of the plurality of digital bite adjustment structures on the corresponding plurality of digital teeth of the digital model of the first jaw (paragraph [0035] lines 5-12 disclosing the appliance eventually formed from the different stages of the digital model cause intra-arch tooth straightening, thus different stages having different shapes as the tooth movement occurs and the shape of one appliance would no longer apply any force on the tooth, thus the appliance being a total bite adjustment structure would include different sizes between stages, paragraph [0036] lines 60-62 disclosing different shapes and sizes of wedges).

Regarding claims 23 and 28, Lotte further discloses where the program instructions would provide the adjusting of the bite adjustment structures is to provide a disocclusion between the posterior and/or anterior teeth (Fig. 1c-d showing the provision of a disocclusion during a stage, paragraph [0031] lines 13-15 disclosing the “prevents patient from achieving a completely closed occlusion” thus provides a disocclusion of the posterior and/or anterior).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lotte et al. (US 2003/0207224 A1) in view of Chisti et al. (US 2004/0170943 A1).
 Regarding claims 3 and 19, Lotte discloses structure substantially identical to the instant application as discussed above, including where the corresponding plurality of digital teeth of the digital model are anterior digital teeth of the digital model (Fig. 5a showing appliances with anterior teeth, thus the appliance shell around the anterior teeth acting as the bite adjustment structure being between the upper and lower teeth), but fails to explicitly disclose where the modeling includes modeling forces to be applied to the plurality of bite adjustment structures on the anterior teeth at one stage and adjusting the shape of the digital model of the first jaw so that the a corresponding appliance would distribute a counterforce to posterior teeth which would counter the force on the anterior teeth. 

However, Chisti discloses a method of forming by digital models (paragraph [0012] all) to apply force to one are of teeth that are too be moved and a model of counterforce/anchor force needed by other teeth to allow for the teeth to be treated to be moved (paragraph [0028] lines 1-10).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the modelling of the teeth a modeling of forces and counterforces needed to act as anchor teeth in model of teeth that would force an appliance as taught by Chisti into the modeling and outputting as taught by Lotte for the purpose of providing sufficient anchoring force to allow the desired teeth to move as taught by Chisti (paragraph [0028] lines 1-5).
Claim 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lotte et al. (US 2003/0207224 A1).
 Regarding claims 22 and 26, Lotte discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the vertical relationship between stages includes progressively moving the location of portion of the bite adjustment structure towards the incisal edge of a respective digital tooth.
However, Lotte does disclose that between various steps based on particular patient needs the bite adjustment structure of the appliance and wedges are modelled and changed between stages, including disclosing various wedges that have different distances from an incisal edge of the digital tooth (Fig. 4a-f showing wedges with different shapes that have different relations to the incisal edge) thus having models of different distances and thus at least a first and second distance.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the positioning of the wedge portion of the bite adjustment structure to move towards the incisal edge of a digital tooth between different tooth treatment stages as needed by the particular patient’s tooth movement needs and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as each being unpatentable over both of claims 1 and 13 (i.e. 1 is rejected over 1 and 13, and 13 is reject over 1 and 13)  of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower limitations of instant claims 1 and 13 are provided entirely by the method steps of patented claims 1 and 13 except for the instant claims reciting 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3  of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7  of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3  of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4  of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5  of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7  of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons applied above to claims 1 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/18/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772